Exhibit For Immediate Release SL Industries Announces 2007 Fourth Quarter and Year-End Results MT. LAUREL, NEW JERSEY, March 28, 2008 SL INDUSTRIES, INC. (AMEX & PHLX: SLI) announced today that its net income for the year ended December 31, 2007 was $8,411,000, or $1.43 per diluted share. Net income for the year included loss from discontinued operations, after tax, of $1,863,000, or $0.32 per diluted share. Income for the year from continuing operations was $10,274,000, or $1.75 per diluted share.
